Citation Nr: 1827319	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  16-38 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.  

4.  Entitlement to service connection for a acquired psychiatric disorder, claimed as depression, bipolar disorder, sleep disorder and posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for hypertension, claimed as high blood pressure.  

6.  Entitlement to service connection for erectile dysfunction, to include as due to left inguinal hernia, status post surgery.  

7.  Entitlement to service connection for Dupuytren contracture, hands and feet.  

8.  Entitlement to service connection for a bilateral leg disability.  

9.  Entitlement to service connection for bunions with pins in big toes.  

10.  Entitlement to service connection for obstructive sleep apnea.  

11.  Entitlement to a higher disability rating in excess of 10 percent for left inguinal hernia, status post surgery.  

12.  Entitlement to a compensable disability rating for residual scar, left inguinal hernia status post surgery.  

13.  Entitlement to special monthly compensation based on aid and attendance and being housebound.  

14.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to July 1989.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, August 2013, and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The claim was remanded in March 2015 for additional development.  Unfortunately, the claim is not ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Throughout the claim, the Veteran has reported that he filed a Social Security Administration (SSA) disability benefits claim and there is evidence that he requested that his treatment providers to submit evidence for this claim.  However, there is no evidence that VA has attempted to obtain these records and they are not currently of record.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, and they are likely relevant to the current claim on appeal, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

In addition, the Veteran's VA vocational rehabilitation folder has been added to the claims file after the last adjudication of the appeal.  Upon remand, this and any other new evidence should be considered in a supplemental statement of the case.  

The last VA treatment records in the claims file are dated in March 2015, prior to the Board remand.  The Board requested in that remand order that all outstanding VA treatment records be obtained.  Upon remand, all outstanding VA treatment records should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim in accordance with 38 C.F.R. § 3.159(c) (2017).  A response should be sought from the SSA District Office to which the Veteran's records were reportedly sent, if relevant.

2.  Obtain all outstanding VA medical records created since March 2015 and associate them with the claims file. 

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained, including the vocational rehabilitation file, SSA records, and VA treatment records added since the last adjudication of the claim.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




